Citation Nr: 0417956	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss.

In July 2002, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of this hearing was prepared and associated with 
the claims folder.

In a November 2002 decision, the Board reopened the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The Board also determined that it was 
necessary to undertake additional development with respect to 
that claim, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Thereafter, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions. 

Accordingly, in July 2003, the Board remanded this case to 
the RO for additional evidentiary development.  The requested 
development was completed to the extent necessary, and, in 
February 2004, the RO issued a Supplemental Statement of the 
Case (SSOC) in which it continued to deny the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

The veteran's VA claims folder was subsequently returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was noted at the time 
of the veteran's enlistment into service.

2.  The veteran's right ear hearing loss disability increased 
in severity during service.

3.  There is no clear and unmistakable evidence demonstrating 
that the veteran's right ear hearing loss disability was not 
permanently aggravated by his military service.

4.  The veteran's left ear hearing loss disability did not 
increase in severity during service.


CONCLUSIONS OF LAW

1.  The veteran developed a bilateral hearing loss disability 
prior to service; thus, the presumption of soundness at 
entrance into service is rebutted.  38 U.S.C.A. § 1111 (West 
2002).

2.  Hearing loss of the right ear was aggravated by military 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2003).

3.  Hearing loss of the left ear was not aggravated by 
military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153; 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, slip. op. at 10-11.

In this regard, the Board notes an evidence development 
letter dated in April 2001 in which the veteran was advised 
of the type of evidence necessary to substantiate his claim 
for service connection.  In that letter, the veteran was also 
advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believed 
may be relevant to his claim, and he was advised of what VA 
would do to assist him in the development of his claim.  

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in April 2001, was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated, and two SSOC's were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  

II.  Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  As explained during his July 2002 
hearing, the veteran acknowledges that he had experienced 
hearing loss prior to enlistment, but contends that his 
hearing loss was permanently aggravated as a result of his 
service as a cannon crewman while on active duty.

The Board notes that the veteran's DD 214, Certificate of 
Release or Discharge from Active Service, shows that his 
primary specialty was cannon crewman, and that he served in 
that capacity for two years and eight months.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  See VAOPGCPREC 3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).

Initially, the Board will consider the presumption of 
soundness.  In a report of medical examination completed for 
enlistment in August 1980, it was found that the veteran had 
an auditory threshold of 45 decibels in the frequency of 4000 
Hertz in the right ear.  With respect to the left ear, it was 
also found that the veteran had an auditory threshold of 65 
decibels in the frequency of 3000 Hertz and of 50 decibels in 
the frequency of 4000 Hertz.

Thus, the Board finds that the results of the audiological 
evaluation conducted at the veteran's enlistment into service 
meet the parameters set forth in 38 C.F.R. § 3.385 for 
establishing a bilateral hearing loss disability.

As noted above, a veteran is presumed to be in sound 
condition, except for defects, infirmities, or disorders 
noted when examined, accepted, and enrolled for service, or 
when clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C. § 1111 [emphasis added].  

In this case, the veteran's bilateral hearing loss disability 
was specifically noted at his enlistment.  Thus, the Board 
concludes that the presumption of soundness has been rebutted 
under 38 U.S.C.A. § 1111.  Furthermore, because that 
disability was specifically noted at enlistment, the Board 
notes that there is no need to address the second part of 
§ 1111, which deals with the type of evidence need to rebut 
the presumption of soundness when a condition is not noted on 
examination.

The next question the Board must address is whether the 
veteran's pre-existing bilateral hearing loss underwent an 
increase in severity during service.  

In this regard, the Board notes that, in October 1981, the 
veteran underwent an audiometric evaluation, which revealed, 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
80
80
80
LEFT
45
45
45
65
60



Thereafter, in a report of medical examination completed for 
separation in September 1983, the results of another 
audiometric evaluation were noted to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
70
70
LEFT
20
20
10
35
40

In view of the foregoing, the Board concludes that the 
veteran's service medical records reveal that he experienced 
an increase in the severity of his right ear hearing loss 
during service.  

Having found that the veteran's hearing loss of the right ear 
underwent an increase in severity during service, the Board 
notes that the claim could only be denied if there was clear 
and unmistakable evidence establishing that the hearing loss 
was not permanently aggravated by service.

The Board notes that the only medical evidence of record 
pertaining to the issue of the etiology of the veteran's 
right ear hearing loss are the reports of VA audiological 
evaluations conducted in July 2001 and January 2004.  During 
the July 2001 examination, it was shown that the veteran has 
a current right ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  In her report, the examiner noted that 
the issue of whether the veteran sustained noise exposure 
during service would have to be explored, but that, if he 
did, such exposure could have affected his hearing.

During the January 2004 evaluation, it was again shown that 
the veteran has a current right ear hearing loss disability 
as defined by 38 C.F.R. § 3.385.  In her report, the examiner 
was noted that his hearing loss disability could be noise-
induced, but that it was hard to determine the etiology of 
the hearing loss at this time.  No specific comment was made 
as to whether the hearing loss was related to noise exposure 
while the veteran was on active duty.

The Board believes that neither of these reports specifically 
contradict the veteran's claim that his hearing loss 
disability was aggravated by his service; thus, the Board 
concludes that these reports are clearly not sufficient to 
overcome the presumption that the veteran's hearing loss in 
the right ear was aggravated by his military service.  
Therefore, the Board finds that the veteran's preexisting 
hearing loss of the right ear was permanently aggravated by 
his military service.

With respect to the veteran's hearing loss in the left ear, 
the Board notes that the results of the audiometric testing 
in October 1981 show a more severe level of hearing loss than 
is shown on the report of his August 1980 enlistment 
examination.  However, the Board also notes that the results 
of the audiometric testing conducted in September 1983 appear 
to be less severe than was shown on either of the previous 
two tests.

Furthermore, the Board notes that the results of the July 
2001 VA audiological evaluation for the left ear were as 
follows




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
45
55

The average for puretone thresholds was noted to be 32.5, and 
the speech recognition score for the left ear was found to be 
85 percent.

In addition, the results of the January 2004 VA audiological 
evaluation for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
45
50

The average for pure tone thresholds in the left ear was 
found to be 34, and the speech recognition score for the left 
ear was found to be 96.

Thus, the results of the recent VA audiological evaluations 
conducted in July 2001 and January 2004 also revealed a 
degree of hearing loss in the left ear that was less severe 
than the degree of hearing loss shown in both the August 1980 
and October 1981 audiometric tests.

As noted above, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.306(b).  

In this case, the results of the veteran's the October 1981 
audiometric test suggest a worsening of his left ear hearing 
loss.  However, subsequent testing in September 1982, July 
2001, and January 2004 revealed hearing loss in the left ear 
that was not as severe as the hearing loss shown in October 
1981 or at the time of the veteran's enlistment examination 
in 1980.  

Thus, the Board believes that the evidence of record 
establishes that the veteran's left ear hearing loss did not 
undergo an increase in severity while he was on active duty.  
For this reason, the Board finds that the veteran's hearing 
loss of the left ear was not aggravated by his active 
military service.

The Board has considered the reports of the VA audiological 
evaluations conducted in July 2001 and January 2004 in 
determining whether the veteran's left hearing loss may have 
increased in severity during service.  However, while the 
audiologist appeared to suggest that it was at least possible 
that aggravation of his disability could have occurred, the 
Board finds her comments to be outweighed by the specific 
results of her audiological tests, as well as the results of 
audiometric testing conducted during service.

As discussed in detail above, the testing conducted in 
September 1982, July 2001, and January 2004 revealed hearing 
loss in the left ear that was not as severe as the hearing 
loss shown in October 1981 or at the time of the veteran's 
enlistment examination in 1980.  

In summary, the Board concludes that the veteran's hearing 
loss of the right ear was permanently aggravated by his 
military service.  The Board further concludes, however, that 
the veteran's hearing loss of the left ear did not undergo an 
increase in severity during service and was not permanently 
aggravated as a result of that service.


ORDER

Entitlement to service connection for hearing loss of the 
right ear is granted.

Entitlement to service connection for hearing loss of the 
left ear is denied.



	                        
____________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



